DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the outer edge of the staple receiving slots are arranged in a staggered fashion” of claim 4 must be shown or the feature(s) canceled from the claim(s).  Figure 5B shows two rows in which the rows are staggered, but the figures do not show outer edges of the slots staggered within a row.  Further, “the staple cartridge assembly defines a third row of staple receiving slots” of claim 18 must be shown or the feature(s) canceled from the claim(s).   No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The specification lacks antecedent basis for the claim terminology “the outer edge of the staple receiving slots are arranged in a staggered fashion”.  
The specification lacks antecedent basis for the claim terminology “a largest dimension of the second row of staple receiving slots is oriented toward a largest dimension of an adjacent staple receiving slot” of claim 17.
The specification lacks antecedent basis for the claim terminology “a third row of staple receiving slots” of claim 18.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous as it is unclear from the phrase “the staple receiving slots have an outer edge” whether each slot has an outer edge or the row has an outer edge.  Claim 1 is further ambiguous as the meaning of the “generally radial orientation” of the staple receiving slots is not clear.  Does this phrase mean that the longer sides of the slots are in a radial orientation, or that the slots are arranged one after the other radially outward from the center of the body portion, or something else?  Claim 1 is further indefinite as lacking proper antecedent basis for “the handle portion” in line 3.  
Claims 3 and 4 are ambiguous as it is unclear from the phrase “the outer edge of the staple receiving slots” whether each slot has an outer edge or the row has an outer edge.
Claim 5 is ambiguous as the meaning of “the second row of staple receiving slots are arranged in a generally circumferential orientation” is not clear.  Does this phrase mean that the longer sides of the slots are in a circumferential orientation, or that the slots are arranged one after the other circumferentially, or something else?
Claim 6 is ambiguous as the meaning of “the second row of staple receiving slots are arranged in a generally radial orientation” is not clear.  Does this phrase mean that the longer sides of the slots are in a radial orientation, or that the slots are arranged one after the other radially, or something else?

Claim 9 is ambiguous as it is unclear from the phrase “the first row of staple receiving slots are oriented” whether “oriented” refers to the first row or to the slots.  Claim 9 is ambiguous as the phrase “an angle between 0° and 45° to a radial line from the center axis of the staple cartridge assembly to an outer edge of the first row of staple receiving slots” is unclear.  It is not clear in what manner the row can be at an angle to both the radial line from the center axis and the outer edge of the first row.
Claim 13 is ambiguous as the meaning of “the second row of staple receiving slots are arranged in a generally circumferential orientation” is not clear.  Does this phrase mean that the longer sides of the slots are in a circumferential orientation, or that the slots are arranged one after the other circumferentially, or something else?
Claim 14 is ambiguous as the meaning of “the first row of staple receiving slots are arranged in a generally radial orientation” is not clear.  Does this phrase mean that the longer sides of the slots are in a radial orientation, or that the slots are arranged one after the other radially, or something else?
Claim 15 is ambiguous as it is unclear from the phrase “an outer edge the first row of staple receiving slots are a first distance from the center axis” whether “are a first distance” refers to the outer edge of the first row or the outer edge of each slot.  Further, it appears that there is a typographical error in “outer edge the”.
Claim 16 is ambiguous as it is unclear from the phrase “an outer edge the second row of staple receiving slots are a second distance from the center axis” 
Claim 17 is ambiguous as it is unclear from the phrase “a largest dimension of the second row of staple receiving slots is oriented toward a largest dimension of an adjacent staple receiving slot” whether the largest dimension refers to the row or to the slots.
Claims 2, 8, 10-12, and 18-20 are indefinite as depending from an indefinite independent claim.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  In particular, the accepted meaning of “row” is a number of people or things in a more or less straight line.  The term “row” is not redefined in the specification and is used in claims 1-20 to mean a number of things one after another in an orientation that does not need to be in a straight line.  Accordingly, the term “row” in claims 1-20 is being interpreted as a number of things one after another in an orientation that does not need to be in a straight line.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 7-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US Patent Publ. No. 2016/0089146).
With respect to claim 1, Harris et al. disclose a surgical stapler 5000 (figure 29) comprising a handle assembly 5010, and a body portion 5002 extending from the handle portion, the body portion 5002 having a staple cartridge assembly 5120 (figure 30; ¶ [0427]) defining a first row (ring 5036) of staple receiving slots (first cavities 5040, ¶ [0428]), each slot 5040 having an outer edge (cavity end 5044, figure 30, ¶ [0429]).  Harris et al. disclose that the cavity axis CA (figure 30, ¶ [0429]) of each staple receiving slot 5040 is arranged in a generally radial orientation with respect to the center axis (shaft axis SA, figure 30, ¶ [0429]).  The term “generally radial orientation” is a relative term and includes a much larger range of angular orientations than the term “radial orientation”.  Thus, as shown in figure 30 and as described in ¶ [0429], the orientation of each cavity axis CA and staple receiving slot 5040 includes a radial component, and therefore is considered to have a generally radial orientation, as claimed.  Further, Harris et al. disclose that each cavity axis CA may be perpendicular to the first and second circular axes “FCA” and “SCA” (figure 30, ¶ [0429]), and therefore are arranged in a generally radial orientation with respect to the center axis of the staple cartridge assembly.
With respect to claim 2, Harris et al. disclose an anvil member 5004 (figure 29, ¶ [0428]) defining staple forming recesses (staple forming undersurface 5005, figure 29, ¶ [0428], staple forming pockets, ¶ [0002]).

With respect to claim 4, Harris et al. disclose the outer edges 5044 of the staple receiving slots 5040 are arranged in a staggered fashion.  As shown in figure 30, the staple receiving slots 5040 are arranged in a zigzag orientation (¶ [0429]), and thus the outer edges are considered to be arranged in a staggered fashion.  As further shown in figure 30, each outer edge 5044 is positioned at the center of a slot 5170 in the inner row (ring 5160), and thus the outer edges 5044 are also considered to be arranged in a staggered fashion with respect to the slots 5170 of the inner row.    
With respect to claim 5, Harris et al. disclose a second row (ring 5160) of staple receiving slots (second cavities 5170, figure 30, ¶ [0428]) arranged in a generally circumferential orientation.  As shown in figure 30, the longer axis of each staple receiving slot 5170 extends along the circumference of ring 5160, and thus the staple receiving slots 5170 are considered to be arranged in a generally circumferential orientation.
With respect to claim 7, Harris et al. disclose a surgical cartridge assembly 5120 (figure 30; ¶ [0427]) comprising a body portion 5122 (figure 30, ¶ [0428]) including a first row (ring 5036) of staple receiving slots (first cavities 5040, ¶ [0428]), wherein the smallest dimension (cavity end 5042, figure 30, ¶ [0429]) of the staple receiving slots 5040 faces substantially toward a center axis SA of the staple cartridge assembly.  The phrase “substantially toward a center axis” is a relative term and includes a much larger range of angular orientations than the phrase “toward a center axis”.  Thus, as shown in figure 30 and as described in ¶ [0429], the direction which cavity end 5042 faces 
With respect to claim 8, Harris et al. disclose that each slot 5040 is configured to receive a surgical staple (¶ [0428]).
With respect to claim 9, Harris et al. disclose that the first row (ring 5036) of staple receiving slots 5040 are oriented at an angle between 0° and 45° to a radial line from the from the center axis SA of the staple cartridge assembly.  Harris et al. disclose that each cavity axis CA of the slots 5040 may be perpendicular (i.e., 0°) to the first and second circular axes “FCA” and “SCA” (figure 30, ¶ [0429]), and therefore are oriented face at an angle between 0° and 45° to a radial line from the center axis of the staple cartridge assembly.  Alternatively, see the 35 USC 103 rejection of claim 9 below.
With respect to claim 10, Harris et al. disclose the body portion including a knife between the first row of staple receiving slots and the center axis of the staple cartridge assembly (figure 30, ¶ [0419]).
With respect to claim 11, Harris et al. disclose a second row (ring 5160, ¶ [0428], figure 30) of staple receiving slots 5170.
With respect to claim 12, Harris et al. disclose each slot 5170 of the second row is between slots 5040 of the first row (figure 30).  See annotate figure below:

    PNG
    media_image1.png
    514
    691
    media_image1.png
    Greyscale



With respect to claim 13, Harris et al. disclose the second row 5160 of staple receiving slots 5170 are arranged in a generally circumferential orientation.  As shown in figure 30, the longer axis of each staple receiving slot 5170 extends along the circumference of ring 5160, and thus the staple receiving slots 5170 are considered to be arranged in a generally circumferential orientation.
With respect to claim 14, Harris et al. disclose a surgical stapler 5000 (figure 29) comprising a handle assembly 5010, and a body portion 5002 extending from the handle portion, the body portion 5002 having a staple cartridge assembly 5120 (figure 30; ¶ [0427]) defining a first row (ring 5036) of staple receiving slots (first cavities 5040, ¶ [0428]) and a second row (ring 5160) of staple receiving slots 5170(figure 30, ¶ [0428]), wherein the first row 5036 of staple receiving slots 5040 are arranged in a generally radial orientation with respect to the center axis (shaft axis SA, figure 30, ¶ 
With respect to claim 15, Harris et al. disclose the outer edge SCA (figure 30) of the first row 5036 of slots 5040 are a first distance SR from the center axis SA of the staple cartridge assembly (figure 30, ¶ [0429]).
With respect to claim 16, Harris et al. disclose the outer edge of the second row 5160 of staple receiving slots 5170 are a second distance TR from the center axis of the staple cartridge assembly (figure 30, ¶ [0429]).  
With respect to claim 19, Harris et al. disclose that the body portion includes an anvil assembly 5004 (figure 29, ¶ [0428]) coupled to the staple cartridge assembly. 
With respect to claim 20, Harris et al. disclose the anvil assembly includes a plurality of pockets configured to receive and deform staples from the staple cartridge assembly (staple forming undersurface 5005, figure 29, ¶ [0428], staple forming pockets, ¶ [0002]).


Claims 1-8, 10, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US Patent Publ. No. 2017/0281155).
With respect to claim 1, Shelton et al. disclose a surgical stapler 10 (¶ [0287]) including a handle assembly 20 (¶ [0287]), and a body portion 1000 (¶ [0287]) extending from the handle assembly, and a staple cartridge assembly 4810 (figure 77, ¶ [0415]) defining a first row 4820 of staple receiving slots 4822 (figure 77, ¶ [0415]), the staple receiving slots having an outer edge (figure 77), the slots being arranged in a generally radial orientation with respect to the center axis of the staple cartridge assembly.  The term “generally radial orientation” is a relative term and includes a much larger range of angular orientations than the term “radial orientation”.  Thus, as shown in figure 77 and as described in ¶ [0415], the orientation of each staple receiving slot 4822 includes a radial component, and therefore is considered to have a generally radial orientation, as claimed.  
With respect to claim 2, Shelton et al. disclose an anvil member 4900 defining staple forming recesses 4904 (figure 78, ¶ [0416]).
With respect to claim 3, Shelton et al. disclose the outer edge of the staple receiving slots 4822 are arranged in a circle (annular row 4820, ¶ [0415], figure 77).  
With respect to claim 4, Shelton et al. disclose the outer edge of the staple receiving slots 4822 are arranged in a staggered fashion with respect to the outer edge of the staple receiving slots 4842 (figure 77).
With respect to claim 5, Shelton et al. disclose a second row 4860 (¶ [0415], figure 77) of staple receiving slots 4862 (figure 77, ¶ [0421]) arranged in a generally circumferential orientation (tangent to the circumferential direction, figure 77, ¶ [0421]).

With respect to claim 7, Shelton et al. disclose a staple cartridge assembly 4810 (figure 77, ¶ [0415]) including a body portion (figure 77) including a first row 4820 of staple receiving slots 4822 (figure 77, ¶ [0415]), wherein the smallest dimension of the staple receiving slots 4822 faces substantially toward a center axis of the staple cartridge assembly (figure 77).  The phrase “substantially toward a center axis” is a relative term and includes a much larger range of angular orientations than the phrase “toward a center axis”.  Thus, as shown in figure 77, the direction which the smallest dimension of staple receiving slots faces includes a component facing the center axis, and therefore is considered to face substantially toward the center axis, as claimed.  
With respect to claim 8, Shelton et al. disclose that each slot 4822 is configured to receive a staple 4830 (¶ [0415]).
With respect to claim 10, Shelton et al. disclose the body portion including a knife (¶ [0423]) between the first row of slots and the center axis of the staple cartridge assembly.

With respect to claim 13, Shelton et al. disclose that the second row 4860 of staple receiving slots 4862 (figure 77, ¶ [0421]) arranged in a generally circumferential orientation (tangent to the circumferential direction, figure 77, ¶ [0421]).
With respect to claim 14, Shelton et al. disclose a surgical stapler 10 (¶ [0287]) including a handle assembly 20 (¶ [0287]), and a body portion 1000 (¶ [0287]) extending from the handle assembly, and a staple cartridge assembly 4810 (figure 77, ¶ [0415]) defining a first row 4820 of staple receiving slots 4822 (figure 77, ¶ [0415]) and a second row 4840 (figure 77, ¶ [0418]) of staple receiving slots 4842, the first row of staple receiving slots 4822 being arranged in a generally radial orientation with respect to the center axis of the staple cartridge assembly.  The term “generally radial orientation” is a relative term and includes a much larger range of angular orientations than the term “radial orientation”.  Thus, as shown in figure 77 and as described in ¶ [0415], the orientation of each staple receiving slot 4822 includes a radial component, and therefore is considered to have a generally radial orientation, as claimed.  
With respect to claim 15, Shelton et al. disclose the outer edge of the first row 4820 of staple receiving slots 4822 are a first distance from the center axis of the staple cartridge assembly (figure 77).
With respect to claim 16, Shelton et al. disclose the outer edge of the second row 4840 of staple receiving slots 4842 are a second distance from the center axis of the staple cartridge assembly (figure 77).

With respect to claim 18, Shelton et al. disclose a third row 4860 of staple receiving slots 4862 (figure 77, ¶ 0421]). 
With respect to claim 19, Shelton et al. disclose an anvil assembly 4900 (figure 78, ¶ [0416]) coupled to the staple cartridge assembly. 
With respect to claim 20, Shelton et al. disclose the anvil assembly 4900 including a plurality of pockets 4904 (figure 78, ¶ [0416]) configured to receive and deform staples. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. in view of Wenger et al. (WO 2015/032797).  
Harris et al. discloses a staple cartridge assembly including a first row (ring 5036) of staple receiving slots 5040, in which each cavity axis CA of the slots 5040 may be perpendicular to the first and second circular axes “FCA” and “SCA” (figure 30, ¶ [0429]).

Wenger et al. disclose a surgical stapler including a staple cartridge assembly, the staple cartridge assembly including a row of staple receiving slots 8 that are oriented at an angle between 0° and 45° to a radial line from the center axis of the staple cartridge assembly.  Wenger et al. disclose that the staple receiving slots 8 extend radially (i.e., are oriented at an angle of 0° to the radial line) with respect to the common axis of the staple holder (Figure 2, Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Harris et al. surgical stapler to include the row of staple receiving slots 8 oriented at an angle between 0° and 45° to a radial line from the center axis of the staple cartridge assembly as taught by Wenger et al. to provide sutures that extend radially as known from hand-sewn anastomoses (Abstract), especially since Harris et al. discloses that the cavity axes of the slots may be perpendicular to the first and second circular axes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linda J. Hodge/
Patent Examiner
Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731